Citation Nr: 1706899	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  15-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Paul A. Epstein, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had recognized active service from April 1961 to July 1963.  He died in December 2013.  The appellant is the Veteran's widow.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in October 2016.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2013.  The immediate cause of death listed on the death certificate is respiratory failure due to end stage emphysema.  Listed contributory causes of death are congestive heart failure, cerebrovascular accident, chronic kidney disease, and peripheral vascular disease.

2.  At the time of the Veteran's death, service connection was in effect for residuals of dislocation of the left patella, rated 40 percent disabling.

3.  The preponderance of the evidence is against the causes of the Veteran's death or any condition substantially contributing to death or otherwise hastening the onset of death developing in service or being causally related to service.  No chronic disability causing or substantially contributing to death or otherwise hastening death was present to a compensable degree within the first post-service year.   


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that asbestos exposure in service caused the respiratory illness which caused the Veteran's death.  She alternatively contends, in effect, that respiratory conditions causative of death had their onset in service or proximate to service and were related to service.  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death, or accelerated (hastened) onset of death.  38 C.F.R. § 3.312 (a),(c) (2016).  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Certain chronic diseases, such as cardiovascular-renal diseases, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2014). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); cardiovascular-renal diseases are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122   (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran died in December 2013.  His death certificate lists the cause of death as respiratory failure over months, and end stage emphysema over years.  Other conditions listed as significantly contributing to death are congestive heart failure, cerebrovascular accident, chronic kidney disease, and peripheral vascular disease.  These findings are reasonably consistent with those reflect in his terminal hospitalization report and reports of other hospitalizations in years prior to his death.  

The Veteran underwent hospitalization from October to December of 2013 at Wentworth-Douglas Hospital for chronic respiratory failure for which the Veteran was BiPAP (bilevel positive airway pressure) dependent, among multiple other medical conditions.  Those other conditions included, relevantly, three acute episodes of decompensation of respiratory failure requiring three intubations during the hospitalization, "severe malnutrition in a setting of debility and frailty," advanced dementia with confusion and altered mental status, "ongoing aspirational pneumonia in a setting of dysphagia," congestive heart failure which was "probably contributing to respiratory failure which is chronic," "severe aortic stenosis and diastolic dysfunction," [h]istory of Alzheimer/mixed type dementia," [a]trial fibrillation on anticoagulation," "[c]ritical aortic stenosis," obstructive sleep apnea on CPAP therapy at night, hypertension, dyslipidemia, and "[h]istory of tracheostomy and PEG tube placement with failure to wean from ventilator in 2008."  

Prior treatment and hospitalization records reflect that many of these were chronic or recurrent conditions were present for some time.  This is reflected in private hospitalizations July to September of 2007, December 2012, March 2013.  

The appellant has contended, in effect, that asbestos exposure in service led to or contributed to the Veteran developing chronic obstructive pulmonary disease and ultimately emphysema which caused or contributed to his death.  The difficulty with this theory is the absence of any medical evidence that the Veteran had asbestos-related lung disease of any sort.  

In this case, there are extensive records of treatment and hospitalization from service up to and including the Veteran's terminal hospitalization.  These records do not reflect any finding of asbestosis or mesothelioma, and provide no mention of asbestos exposure as potentially contributory to any disease or condition suffered by the Veteran.  

The appellant's claim must be denied based on the absence of any competent evidence linking service, including asbestos exposure in service, to any condition causing or contributing to the Veteran's death or otherwise hastening the onset of death.  

The appellant asserts that the Veteran was exposed to asbestos as a sailor aboard the USS Saratoga while in service.   In a statement submitted in May 2015 the appellant reported that while in service aboard the USS Saratoga the Veteran was "painting, scraping and dealing with asbestos."  She informed that following service he was employed with the Portsmouth Naval Shipyard from 1984 through 1994, "in a supply administrative job."

The appellant's reports of the Veteran's work in service "painting, scraping and dealing with asbestos" are not specifically supported by the Veteran's service documents.  The Veteran's service personnel records provide no clear indication of the Veteran's activities during service.  His service personnel records do not reflect assignments such that assigned tasks inclusive of painting and scraping, with exposure thereby to some asbestos, would be unreasonable.  His service Form DD214 lists his military occupational specialty ("MOS") as "0016" without providing an equivalent civilian occupation.  This listing is not judged to be dispositive of activities or exposures during his approximately three and a quarter years of service.  

Submitted documentary records regarding the USS Saratoga, on which the Veteran was stationed, confirm that the Veteran was likely exposed to asbestos to some degree over the course of service.  A May 2015 letter and accompanying documents received from the Naval History and Heritage Command informs that the USS Saratoga underwent extensive overhauls and improvements in 1962 and 1963.  These activities certainly afforded the opportunity for exposure to asbestos for servicemen, such as the Veteran, who were stationed aboard the vessel around those times.  The Veteran's exposure to asbestos during service is conceded for purposes of the appellant's claim.  

The appellant has testified that she married the Veteran in January 1968 and that he developed some difficulties with recurrent colds and associated difficulty breathing three or four years into their marriage, thus in the early 1970s, roughly seven to eight years following the Veteran's service.  It is not clear that these colds with associated difficulty breathing were related to the respiratory difficulties the Veteran developed subsequently.  The appellant testified that the Veteran began having coughing spells in 1988 which persisted with gradual worsening respiratory difficulties.  If these coughing spells represented the onset or early stages of the Veteran's respiratory condition ultimately leading to the emphysema which contributed to his death, this would put such onset or early stages of the Veteran's COPD or emphysema approximately 25 years after service.  If the reported colds were the earliest stages, it would still place onset seven or eight years following service.  Hence, these chronologies do not support onset in service.

Service records reflect that the Veteran was found unfit to remain at sea due to chronic dislocating patella, present on both sides.  He was ultimately separated from service honorably in July 1963 by reason of this physical disability.  Service records include no findings or indication of any respiratory condition or any complaints of any respiratory difficulties.  The Veteran's service hospitalization in June 1963 for evaluation of his knees included a general physical evaluation.  Laboratory findings were within normal limits, as was a chest x-ray.  Thus, while the Veteran was then found permanently unfit for service due to his bilateral knee condition, no respiratory condition was then found.  

Upon a VA general medical examination in October 1963 for compensation purposes, the Veteran's cardiovascular and respiratory systems were assessed as normal.  An associated chest x-ray report identified no abnormalities.  

A Frisbie Memorial Hospital operative report from April 1969 was for drainage and cleaning of a large abscess in the pretibial area of the left leg, attributed to a venous occlusion.  Subsequent treatment records reflect some recurring care including with Jobst stockings for what was assessed by 1977 as chronic venous insufficiency of the left leg.  This insufficiency and its complications continued subsequently throughout the Veteran's life, but are not shown to be related to his active service.  

Among treatment records added to the claims file in May 1999 is a single page synopsis by a private treating physician, dated in September 1977, recounting care provided between April 1968 and May 1977.  These are the earliest post-service medical records contained within the claims file.  They reflect that the Veteran bruised his foot in at a shoe shop in April 1968; he had an upper respiratory infection in July 1968; he had an axillary intertrigo (rash of bodily folds) in July 1972 with the note that he was fifty pounds overweight; he was treated for myalgia in August 1974; he had an upper respiratory infection with a lot of nighttime coughing in August 1976; and he had a chronic cold persistent for a few months for which he was seen in May 1977, with the notation that the Veteran's lungs were then clear.  While this documentary history lacks significant detail, it does establish a history of treatment for over a decade following service in which no chronic obstructive pulmonary disease (COPD) was identified.  

An April 1969 chest x-ray report found the heart, lungs, and bony thorax to be normal.  A July 1980 chest x-ray record addressed the thoracic spine but noted that the "heart and pulmonary vascularity are normal" and "[l]ung fields are clear."  

Post-service treatment records in the 1980s and 1990s remark on the Veteran's excessive weight as contributing to any respiratory difficulties, including particularly sleep apnea.  Multiple treatment records over the course of the 1990s and 2000s reflect obesity and difficulties with lower extremities, long-standing venous insufficiency, edema in the legs, a history of phlebitis in the legs, recurrent skin breakdown and venostasis ulcers in the legs or feet, recurrent cellulitis in the legs or feet, status post vein stripping in the left leg, and arthritis in multiple joints.  These records also reflect limited efforts at self-care and essentially no exercise.  

The Veteran underwent a CompuHealth general health evaluation in May 1987 which included a lung function test revealing forced vital capacity (FVC) and forced expiratory volume in one second (FEV1) both within the normal range.  Heart function by electrocardiogram was also within normal limits.  

A private "routine treatment" in March 1988 noted some arthritis in the knees, "continuing problems with varicosities," and "marked obesity."  The Veteran's chest was noted to be clear.  The examiner noted the Veteran's "legs which show edema and scarring and trophic changes from his varicosities and his surgery."  

The Veteran was seen in May 1988 for an upper respiratory infection, but his chest was noted to be "perfectly clear" and a chest x-ray was "normal."  Subsequent records in May 1988 noted that the Veteran had "intermittently severe coughing spells" for several weeks.  

Treatment records in 1989 noted that the Veteran was having difficulties with dozing off at work.  He was seen in March 1990 complaining of excessive sleeping, including reportedly falling asleep while "standing up at his machine at work."  The Veteran's wife reported that this condition had been going on for a year.  The examiner noted that the Veteran's chest was clear and his heart was regular.  Narcolepsy was suspected.  Treatment for sleep apnea or daytime somnolence continued into the early 1990s.

A June 1990 letter from a doctor at a private mental health center sought to address the Veteran's history of daytime somnolence.  The Veteran was noted to work two jobs, one at the ship yard, followed by an evening job as a janitor.  A January 1991 treatment evaluation addressing these issues noted that the Veteran had worked for the past five years as an electronics accounting machine operator at the Portsmouth Naval Yard, and that for 10 years prior to that he had been employed as a stockroom clerk.

The Veteran underwent evaluation in November 1996 at Wentworth-Douglass Hospital for complaints of shortness of breath over the last couple of months with minimal walking or any exertion.  A chest CT ultimately revealed a large anterior mediastinal hernia including a loop of the transverse colon compressing the anterior aspect of the lungs, particularly on the right.  The Veteran underwent surgical repair of the diaphragmatic hernia in January 1997, with reduction of the transverse colon back into the abdomen and repair of the hernia.  The Veteran reportedly did well post-operatively.   The November 1996 CT scans and surgical report were negative for any findings of asbestosis or interstitial lung disease generally.  

In a July 1998 note a treating physician observed that the Veteran had a markedly antalgic gait and advanced degeneration of both knees and one hip.  The physician expressed a belief that joint replacements would be required for the Veteran to "get himself in any kind of shape."  The Veteran underwent an evaluation in June 2000 for possible total knee replacement, but the presence of skin conditions including extensive stasis dermatitis, broken skin, and infection in the left leg precluded surgery at that time.  

The Veteran was evaluated for tachycardia and heart murmur in May 1999.  An echocardiogram showed some mild tricuspid regurgitation and a suggestion of abnormal left ventricular diastolic function.  A significant cardiopulmonary impairment was not then noted.  

While the appellant asserted in a statement submitted in July 2015 that the Veteran had "respiratory problems since the 1960's," she testified to the contrary at her October 2016 before the undersigned.  At the hearing she informed that the Veteran had respiratory difficulties associated with recurring colds which began three to four years into their marriage, and hence in the early 1970s, and that he had coughing spells beginning in 1988.  Since the appellant has not provided a consistent narrative reflecting knowledge of respiratory difficulties proximate to service, proximity of respiratory symptoms to service are not supported by her statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (addressing credibility of statements based, in relevant part, on their consistency with other statements of record).  

Additionally, as detailed above, the Veteran's fairly well-documented treatment history in the decades immediately following service reflect no identification of a chronic cardiac or respiratory condition developing within the first two decades following service.  

During his lifetime the Veteran was service-connected for residuals of dislocation of the left patella, which was service connected since service separation in July 1963 and was rated 40 percent disabling since December 2000.  However, it has not been asserted and there is no evidence presented indicating that the Veteran's service-connected residuals of dislocation of the left patella directly contributed to the cause of death or otherwise hastened onset of the Veteran's death.  

The appellant's testimony does support the Veteran not having smoked during his lifetime, which may thus be ruled out (in the absence of evidence to the contrary) as a cause of his emphysema.  

A report of medical consultation in November 2013, in the course of the Veteran's private hospitalization from October to December of 2013, noted a history of work in shipbuilding and shoemaking.  Post-service records, as discussed above, also reflect that the Veteran also performed as a machine operator at Portsmouth Naval shipyard and as an evening janitor.  All of these post-service occupations present the possibility of exposure to respiratory irritants potentially causative of his emphysema.  The appellant's reports of the Veteran's post-service office work at the Portsmouth Naval shipyard are somewhat inconsistent with the above-noted treatment records.  

Thus, potential respiratory irritant exposures include asbestos exposure in service aboard the USS Saratoga as well as exposure other respiratory irritants in the course of civilian work.  However, there is no medical evidence directly linking any of these exposures, either in service or post service, to the Veteran's respiratory disorder or to his other disorders causing or contributing to his death.  

The Board has considered the possibility that the Veteran's service-connected knee disability resulted in impaired ambulatory functioning which in turn could have led to lower extremity complications in other joints or to venous insufficiency complications in the lower extremities, which could have led to development of respiratory or circulatory conditions which ultimately caused or substantially contributed to the cause of death.  However, the medical record reflects that multiple other factors were at play, including other deformity of the left lower extremity, non-service-connected residuals of dislocation of the right knee, arthritis of the hips and other lower extremity joints, obesity, potential overstress of joints with a history of years of work requiring standing, and other lower extremity conditions unassociated the left knee.  In short, attribution of impairments leading to the Veteran's death to the Veteran's service-connected residuals of left patella dislocation requires a resort to questions of causation which are too speculative.  Service connection cannot be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); see Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Hence, the evidence preponderates against the claim on any theory based on the Veteran's residuals of dislocation of the left patella, as the Veteran's sole service-connected disability.  

The Board does not doubt the appellant's belief that the Veteran's death was in some manner related to his military service, particularly to asbestos exposure in service.  However, these expressed beliefs ultimately do not support the claim.  The appellant is certainly competent to address the ailments from which the Veteran suffered as she observed them, and to address the treatments the Veteran received during his lifetime as she understood them.  However, questions of medical etiology as related to service or service exposures of the diseases and disabilities from which the Veteran suffered,  and of conditions causing or contributing to or hastening death, are distinctly medical ones beyond the purview of lay knowledge.  The appellant has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

In the absence of medical evidence causally linking service to diseases or disabilities which caused or substantially contributed to the Veteran's death or which otherwise hastened the onset of death, the evidence preponderates against the claim for service connection for the cause of death on a direct basis.  38 C.F.R. § 3.303.  In making this determination, the Board has duly considered not only the appellant's assertions of a relationship between asbestos exposure and the Veteran's emphysema, but also her assertions of a respiratory condition beginning from service.  

However, as extensively addressed above, no asbestos-related disease or disability is supported by the record, and no chronic or recurrent respiratory disability is shown to have begun until years or decades following service, with the preponderance of the evidence against onset in service or in years proximate to service.  Treatment and examination records from service and in the decades immediately following repeatedly shown the Veteran's lungs to be clear and showed no ongoing respiratory condition.  These records from service and from the first few decades following service also did not show a proximity in time to service of any of the other conditions which were ultimately found to have contributed to death:  cardiovascular disease (leading to congestive heart failure), cerebrovascular accident, chronic kidney disease, or peripheral vascular disease.  While some peripheral vascular disease was shown as early as April 1969 in the form of a pretibial abscess in the left leg attributed to venous occlusion, this was still nearly four years after service.  

In the absence of a qualifying chronic disability causing or substantially contributing to the Veteran's death or otherwise hastening onset of death being present within the first post-service year, service-connected for the cause of death on a first-year-post-service presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Service connection for the cause of death on the basis of continuity of symptomatology from service of a qualifying chronic disease which caused or substantially contributed to or otherwise hastened the onset of death is also not warranted, with the preponderance of the evidence against symptoms of a such a disease continuing from service.  38 C.F.R. § 3.303 (b).  The medical evidence does not support a symptomatic cardiovascular-renal disease beginning in service and leading to the congestive heart failure or stroke which contributed to death, and the appellant has not alleged such ongoing symptomatology from service.
 
Thus, while the Board is sympathetic to the appellant's loss of her husband, service connection for the cause of the Veteran's death is not warranted under any theories of entitlement raised by the appellant or by the evidence of record.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board duly notes the appellant's own medical and financial difficulties and the records she has submitted to inform of her circumstances.  The Board expresses its heartfelt concern for these circumstances.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2007); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In the context of a claim for service connection for the cause of a Veteran's death, VCAA notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a Veteran's death based on a disability not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Adequate, Hupp-compliant notice was provided in this case.  While a VCAA letter in April 2015 erroneously listed non-service-connected disabilities as service connected, this was adequately cured by subsequent communications, including by the appealed June 2015 rating decision which noted the Veteran's sole service-connected disability as residuals of dislocation of the left patella, and the August 2015 statement of the case which noted the same.  

To fulfill VA's duty to assist the appellant with respect to her cause of death claim, VA is only required to make reasonable efforts to obtain relevant records that the appellant has adequately identified to VA.  38 U.S.C.A. § 5103A (b)(1).  All efforts have been made to obtain relevant, identified and available evidence related to her claim.  

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim.  The Board has carefully considered the evidence of record but does not find a theory of causation for which a medical opinion is required for the Board's adjudication.  Rather, the weight of evidence of record is against the Veteran having had an asbestos-related disease, and is against a disease causing or contributing to death or otherwise hastening onset of death having developed in service, being causally linked to service, or otherwise warranting service connection including on a presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309, 3.312.  The record does not present evidence indicating such a link between service and the cause of death, so as to warrant a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The appellant was afforded a hearing before the Board at which she presented oral testimony in support of her claim.  A copy of the transcript is of record.  There is no allegation that the hearing provided to the appellant was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Adequate notice has been provided and the duty to assist has been fulfilled.  The Board accordingly proceeds to adjudicate the appellant's claim on the merits.  

ORDER

Service connection for the cause of the Veteran's death is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


